                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

MICHELLE DILLAHA                                                          PLAINTIFF

v.                                                 CAUSE NO. 1:18cv301-LG-RHW

PASCAGOULA GAUTIER SCHOOL
DISTRICT                                                                DEFENDANT

  MEMORANDUM OPINION AND ORDER GRANTING IN PART AND
DENYING IN PART DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

      BEFORE THE COURT is the [24] Motion for Summary Judgment filed by

Defendant Pascagoula Gautier School District (“the School District”). In the

Motion, the School District argues that it is entitled to summary judgment because

Plaintiff Michelle Dillaha has failed to meet her burden of production to

substantiate claims for employment discrimination under the Americans With

Disabilities Act (“ADA”) and retaliation for utilizing the Family Medical Leave Act

(“FMLA”). The Motion also contends that punitive damages are unavailable for

Plaintiff on her claims against the School District. Plaintiff filed a response, but the

School District did not file a reply, and the time for doing so has passed. Having

considered the submissions of the parties, the record, and relevant law, the Court

concludes that the School District’s Motion for Summary Judgment should be

granted in part and denied in part. It will be granted insofar as Plaintiff concedes

that she is not entitled to punitive damages and otherwise will be denied.
                                 I. BACKGROUND

      The undisputed record establishes the following operative facts.1 In August

2014, the School District hired Dillaha to be a teacher. She was diagnosed with

anxiety and depression in 2015. In September 2017, her mental illness became so

severe that she could not control its effects. On October 12, 2017, she was informed

by Beth Goff, the principal of her school, that she had to take FMLA leave and be

evaluated by a psychologist within two weeks. She was seen by Dr. Ruth

Shoemaker on October 25, 2017, who diagnosed her with major depressive disorder,

schizoid personality disorder, avoidant personality disorder, and generalized

anxiety disorder.

      Based on Dr. Shoemaker’s diagnoses and recommendations, Nurse

Practitioner Ashley Hilsabeck – Dillaha’s primary care provider – completed an

FMLA form certifying that Dillaha’s serious health condition prevented her from

returning to work. The FMLA form, which was submitted to the School District,

explained that Dillaha required an initial undetermined period of leave and, upon

returning to work, required intermittent leave in order to accommodate flare ups of

depression and anxiety.

      Once Dr. Shoemaker confirmed to Goff that Dillaha was no longer a threat to

herself or others, Dillaha returned to work on November 13, 2017. Dillaha

1 The facts are taken from Plaintiff’s [27-1] Declaration; a [27-2] Psychological
Evaluation of Plaintiff completed by a psychiatrist, Dr. Shoemaker; a [27-3] FMLA
form completed by Plaintiff’s primary care provider, Ashley Hilsabeck; and a [27-4]
letter from Dr. Shoemaker to Principal Beth Goff confirming that Plaintiff could
return to work. The School District submitted no evidence in support of its Motion
for Summary Judgment.


                                        –2–
completed the fall 2017 school semester, but informed Goff that she would need to

take a week of FMLA leave in January 2018 to address her mental health. On

December 22, 2018, Goff called Dillaha to her office and told Dillaha that she should

resign and could not use FMLA leave. Dillaha refused to resign.

      She returned to work on January 3, 2018 and asked to meet with Goff.

Dillaha states that wanted to meet with Goff to explain the effects of her mental

conditions and to ask for an accommodation in the form of an extension of time to

turn in her lesson plans. Goff set a meeting for the next day, January 4, 2018. At

the meeting, Dillaha began discussing her psychological evaluation and was cut off

by Goff, who stated, “That has nothing to do with me.” (Dillaha Decl. 2, ECF No.

27-1. Goff handed Dillaha a Teacher Improvement Plan and told her to complete it

by January 12, 2018. Dillaha was placed on administrative paid leave the same day

by the School District’s Assistant Superintendent, Belinda Dammen.

      On January 8, 2018, Dillaha called and emailed Goff to ask how long her

administrative leave would last and to ask a question regarding her Teacher

Improvement Plan. Goff returned her call and asked Dillaha to attend a meeting

that afternoon with the Superintendent, Wayne Rodolfich. At the meeting, Goff told

Dillaha that she intended to terminate Dillaha for unprofessional conduct.

      Dillaha requested a hearing before the School Board, which affirmed Goff’s

decision to terminate Dillaha. Dillaha’s termination became final on March 12,

2018. She received her Notice of Right to Sue from the Equal Employment




                                        –3–
Opportunity Commission (“EEOC”) on June 28, 2018, and, on September 17, 2018,

filed the instant lawsuit.

                                   II. DISCUSSION

      a. Summary Judgment Standard

      Federal Rule of Civil Procedure 56(a) provides that summary judgment is

appropriate “if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). “When the moving party has carried its burden under Rule 56(c), its

opponent must do more than simply show that there is some metaphysical doubt as

to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 586 (1986). “[T]he nonmovant must go beyond the pleadings and designate

specific facts showing that there is a genuine issue for trial.” Little v. Liquid Air

Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc).

      “A genuine dispute of material fact means that ‘evidence is such that a

reasonable jury could return a verdict for the nonmoving party.’” Royal v. CCC & R

Tres Arboles, L.L.C., 736 F.3d 396, 400 (5th Cir. 2013) (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986)). If the evidence presented by the nonmovant

“‘is merely colorable, or is not significantly probative,’ summary judgment is

appropriate.” Cutting Underwater Techs. USA, Inc. v. ENI U.S. Operating Co., 671

F.3d 512, 516 (5th Cir. 2012) (quoting Anderson, 477 U.S. at 249). In deciding

whether summary judgment is appropriate, the Court views the evidence and




                                          –4–
inferences in the light most favorable to the nonmoving party. RSR Corp. v. Int’l

Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010).

      b. Plaintiff Has Demonstrated That She is Disabled Under the ADA

      The parties do not address whether this is a direct evidence case or a

circumstantial evidence case, but, in the Court’s opinion, the evidence in the record

requires the fact finder to infer discriminatory animus. This makes the evidence

circumstantial, which means that Dillaha’s discrimination claim is evaluated under

the classic McDonnell Douglas framework. Nall v. BNSF Ry. Co., 917 F.3d 335, 341

(5th Cir. 2019).

      Dillaha must accordingly “make out a prima facie case of discrimination by

showing that: (1) [s]he has a disability or was regarded as disabled; (2) [s]he was

qualified for the job; and (3) [s]he was subject to an adverse employment decision

because of [her] disability.” Id.; see also Jenkins v. Cleco Power, LLC, 487 F.3d 309,

315 (5th Cir. 2011). If she does, the burden shifts to the School District to articulate

a legitimate non-discriminatory reason for the adverse employment action. Nall,

917 F.3d at 341. If the School District meets that burden, Dillaha must come

forward with evidence from which a jury could conclude that the School District’s

articulated reason is pretextual. Id. at 342. The School District only argues that

Dillaha has failed to establish a prima facie claim of discrimination because she has

not submitted evidence substantiating that she was disabled at the time of her

termination.




                                         –5–
      Relevant to this case, a disability is “‘[a] physical or mental impairment that

substantially limits one or more of the major life activities of such individual[.]’”

Griffin v. United Parcel Serv., Inc., 661 F.3d 216, 222 (5th Cir. 2011) (alteration in

original) (quoting 29 C.F.R. § 1630.2(g)); 42 U.S.C. § 12102(1)(A). “[T]he ADA

requires a case-by-case determination of the employee’s impairment.” Id.; see 29

C.F.R. § 1630.2(j)(1)(iv). “An impairment that is episodic or in remission is a

disability if it would substantially limit a major life activity when active.” 42 U.S.C.

§ 12102(4)(D). “The determination of whether an impairment substantially limits a

major life activity shall be made without regard to the ameliorative effects of

mitigating measures such as . . . medication . . . or . . . learned behavioral or

adaptive neurological modifications.” Id. § 12102(4)(E)(I)-(IV).

      “[M]ajor life activities include, but are not limited to, caring for oneself,

performing manual tasks, seeing, hearing, eating, sleeping, walking, standing,

lifting, bending, speaking, breathing, learning, reading, concentrating, thinking,

communicating, and working.” Id. § 12102(2)(A). “[A] major life activity also

includes the operation of a major bodily function, including but not limited to,

functions of the immune system, normal cell growth, digestive, bowel, bladder,

neurological, brain, respiratory, circulatory, endocrine, and reproductive functions.”

Id. § 12102(2)(B).

      The record clearly establishes that Dillaha has met her evidentiary burden of

establishing that she is disabled under the ADA. Dillaha states in her declaration

that she has been diagnosed with major depressive disorder, schizoid personality



                                          –6–
disorder, avoidant personality disorder, and generalized anxiety disorder. (Dillaha

Decl. 1, ECF No. 27-1; see also Psychological Evaluation 2, ECF No. 27-2.) She

explains how these conditions affect her ability to perform major life activities:

             My mental disabilities make it very difficult to
             concentrate, cause me to be fatigued regularly, and make
             to where I cannot engage in any action when I have a
             flare-up. I also become very irritable when I have a flare-
             up and can lose control of emotions. In past flare-ups I
             have had thoughts of suicide and have had to get people
             to come help me because I was unable to do anything.

(Dillaha Decl. 3, ECF No. 27-1.) Her primary care practitioner confirmed in a

FMLA certification form that it is medically necessary for Dillaha to be absent from

work when her conditions flare up, because, in those circumstances, Dillaha is

unable to effectively fulfill her duties as a teacher. (Serious Health Condition Cert.

1-3, ECF No. 27-3.)

      The EEOC’s regulations interpreting the ADA explicitly state that, applying

the rules of construction, “it should easily be concluded that . . . major depressive

disorder . . . and schizophrenia substantially limit brain function.” 29 C.F.R. §

1630.2(j)(3)(iii). Dillaha has submitted evidence that she suffers from major

depressive disorder and schizoid personality disorder. She also has explained how

and to what extent these conditions, when flared up, limit her brain function. She

need not do more to survive summary judgment. See Feldman v. Law Enforcement

Assocs. Corp., No. 5: 10–cv–08–BR, 779 F. Supp. 2d 472 (E.D.N.C. March 10, 2011)

(holding that employee who suffered from episodic flare ups of multiple sclerosis




                                         –7–
(“MS”) had plausible claim of disability under the ADA as amended because when

active, the MS substantially limited the employee’s normal neurological functions);

Hoffman v. Carefirst of Fort Wayne, Inc., 737 F. Supp. 2d 976, 984-86 (N.D. Ind.

2010) (holding that an employee who suffered from renal cancer, which was in

remission at the time, was disabled under the ADA because when active, the renal

cancer substantially limited the major life activity of normal cell growth).

      c. Plaintiff States a Claim for Relief Under the FMLA and Defendant Makes
         No Substantive Argument to the Contrary

      The School District makes no argument in support of the assertion that

Plaintiff has failed to submit adequate evidence supporting a claim for relief under

the FMLA. This request can be denied for this reason alone because the School

District has not met its own Rule 56 burden to show “that there is no genuine

dispute as to any material fact” and that the School District “is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). However, the Court would note that

Dillaha’s FMLA retaliation claim survives summary judgment on the merits.

      Under the FMLA, employees may take up to twelve weeks of time off in a

twelve-month period for medical reasons, 29 U.S.C. § 2612(a), and it is unlawful for

an employer to “interfere with, restrain, or deny the exercise of or the attempt to

exercise” this right to take approved leave. Id. § 2615(a)(1). “Thus, employers have

a prescriptive obligation under the FMLA – they must grant employees substantive

rights guaranteed by the FMLA – and they have a proscriptive obligation – they

may not penalize employees for exercising these rights.” Chaffin v. John H. Carter

Co., Inc., 179 F.3d 316, 319 (5th Cir. 1999), partially abrogated on other grounds by


                                         –8–
Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 146-49 (2000). Dillaha's

claim implicates the proscriptive FMLA rights, which include an employee’s right

not to be discriminated or retaliated against for having exercised the right to take

FMLA leave. Haley v. Alliance Compressor LLC, 391 F.3d 644, 649 (5th Cir. 2004);

see also 29 C.F.R. § 825.220(c) (“The Act[] . . . prohibits an employer from

discriminating or retaliating against an employee . . . for having exercised or

attempted to exercise FMLA rights.”).

      “To make a prima facie case of retaliatory discharge, the employee must show

that (1) she engaged in a protected activity, (2) the employer discharged her, and (3)

there is a causal link between the protected activity and the discharge.” Richardson

v. Monitronics Int’l, Inc., 434 F.3d 327, 332 (5th Cir. 2005). “When evaluating

whether the adverse employment action was causally related to the FMLA

protection, the court shall consider the ‘temporal proximity’ between the FMLA

leave and the termination.” Mauder v. Metro. Transit Auth. of Harris Cty., Tex., 446

F.3d 574, 583 (5th Cir. 2006).

      The record demonstrates that Dillaha engaged in protected activity by taking

FMLA leave for almost three weeks beginning October 25, 2017 and, in December

2017, seeking an additional week of FMLA leave in January 2018. Further, the

record shows Dillaha was discharged (in addition to suffering other adverse

employment actions): Principal Goff told Dillaha to resign instead of taking that

week of leave in January, and, when Dillaha refused to resign, she was placed on

administrative leave the same day. She was informed of Goff’s intent to terminate



                                         –9–
her on January 8, 2018, and finally terminated March 12, 2018. The incredibly

short period of time between Dillaha’s request to take FMLA leave on December 22,

2018 and Goff’s decision to terminate her on January 8, 2018 is sufficient to

establish a causal link between her protected activity and her termination. See

Grubb v. Sw. Airlines, 296 F. App’x 383, 390 (5th Cir. 2008) (finding a period of 12

days between requesting leave and termination is sufficient to establish a causal

link between protected activity and discharge); Goff v. Singing River Health Sys., 6

F. Supp. 704, 709 (S.D. Miss. 2014) (finding a period of nine days between

requesting leave and termination establishes a causal link).

      The School District offers no legitimate, non-discriminatory reason for

terminating Dillaha.2 See Mauder v. Metro. Transit Auth. of Harris Cty., Tex., 446

F.3d 574, 583 (5th Cir. 2006) (explaining that the well-established McDonnell

Douglas burden-shifting framework applies to FMLA discrimination and retaliation

claims). Accordingly, the School District has failed to demonstrate that it is entitled

to summary judgment on Dillaha’s FMLA retaliation claim.

      d. Plaintiff Concedes that Punitive Damages are Unavailable Against the
         School Board Because it is a Political Subdivision

      The School District argues that Plaintiff may not recover punitive damages

against it under the ADA or the FMLA because it is a political subdivision of the

government. Dillaha concedes that her request for punitive damages should be

dismissed. See Liner v. Hosp. Serv. Dist. No. 1 of Jefferson Par., 230 F. App’x 361,

2Dillaha has not met their burden for them by stating that Principal Goff informed
her she would be terminated for unprofessional conduct. Not only does the School
District make no mention of any reason for Dillaha’s termination, but there is no
explanation of what “unprofessional conduct” Dillaha engaged in.

                                        – 10 –
365 (5th Cir. 2007) (noting that punitive damages are not available under the ADA

by virtue of 42 U.S.C. § 1981a(b)(1)); 29 U.S.C. § 2617(a)(1)(A) (providing for

compensatory damages or, in cases of bad faith violations, double damages under

the FMLA).

                                 III. CONCLUSION

      For the foregoing reasons, Plaintiff’s claims under the ADA and FMLA

survive summary judgment. However, Plaintiff’s request for punitive damages is

dismissed. Defendant’s Motion for Summary Judgment will accordingly be granted

in part and denied in part.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [24] Motion

for Summary Judgment filed by Defendant Pascagoula Gautier School District is

GRANTED IN PART AND DENIED IN PART. Plaintiff’s request for punitive

damages is DISMISSED. Defendant’s Motion for Summary Judgment is otherwise

DENIED.

      SO ORDERED AND ADJUDGED this the 30th day of October, 2019.

                                                 s/   Louis Guirola, Jr.
                                                 LOUIS GUIROLA, JR.
                                                 UNITED STATES DISTRICT JUDGE




                                        – 11 –
